SueltoN, Judge,
concurring:
I concur in the decision of the court for the sole reason that under our rules our panel cannot overrule the en banc decision of the court in Scroggins v. United States, 184 Ct. Cl. 530, 397 F. 2d 295, cert. denied, 393 U.S. 952 (1968) in which the court held that in an involuntary retirement case where physical disability is the basis for the retirement, the retired employee is not entitled to a hearing at any stage of the proceedings.
Were it not for our rule aforesaid, I would dissent on the ground that the plaintiff was entitled to a hearing before her involuntary retirement became final because of the later decision of the Supreme Court in Arnett v. Kennedy, 416 U.S. 134 (1974), and other similar cases. In that case the Supreme Court held that a government job was property that could not be taken away from an employee without a hearing at some stage of the proceedings because of the due process clause of the Constitution. While it is true that case involved the discharge of an employee for cause and not retirement for disability, I think the same basic rules should apply and that a hearing is required by the due process clause in both instances. See also the following decisions of the Supreme Court in which the Court held that where property is taken from a citizen the due process clause requires a hearing: Connell v. Higginbotham, 403 U.S. 207 (1971) (loss of a state job); Goldberg v. Kelly, 397 U.S. 254 (1970) (loss of welfare payments); Morrissey v. Brewer, 408 U.S. 471 *53(1972) (revocation of a parole); Wolff v. McDonnell, 418 U.S. 539 (1974) (cancellation of a prisoner’s good-time credits); Bell v. Burson, 402 U.S. 535 (1971) (cancellation of a driver’s license); Board of Regents v. Roth, 408 U.S. 564 (1972) (damaged reputation and standing); Sniadach v. Family Finance Corp., 395 U.S. 337 (1969) (garnishment of wages); Fuentes v. Shevin, 407 U.S. 67 (1972) (seizure of mortgaged property); and Goss v. Lopez, 419 U.S. 565 (1975) (suspension of school children).
CONCLUSION OE LAW
Upon the findings of fact and the foregoing opinion, which are adopted by the court and made a part of the judgment herein, the court concludes as a matter of law that plaintiff is not entitled to recover and the petition is dismissed.